STATE OF LOUISIANA, Appellee
v.
MICHAEL WAYNE KATELY, Appellant.
No. 42,680-KA.
Court of Appeal of Louisiana, Second Circuit.
August 3, 2007.
JAMES E. BEAL, Louisiana Appellate Project, Counsel for Appellant.
PAUL J. CARMOUCHE, District Attorney. JOHN FORD McWILLIAMS, JR. PHILIP HOUSE, Assistant District Attorneys, Counsel for Appellee.
Before BROWN, PEATROSS, and MOORE, JJ.
PER CURIAM.
This appeal arises from the First Judicial District Court, Parish of Caddo, the Honorable John Mosely presiding. Our error patent review reveals, and the parties concede, the prematurity of this appeal caused by the trial court's failure to rule on a motion for post-verdict judgment of acquittal.
On July 25, 2006, the jury convicted defendant of intentional exposure to the AIDS virus. On August 28, 2006, the defendant filed a motion for post-judgment verdict of acquittal. On December 4, 2006, the trial court sentenced defendant to nine years imprisonment at hard labor. The record is silent as to whether the trial court ruled on the motion for post-verdict judgment of acquittal.
The sentence imposed is hereby vacated, and the matter is remanded to the trial court for further proceedings, which include ruling on the motion for post-verdict judgment of acquittal and a new sentencing hearing. The defendant's right to appeal any adverse rulings or any sentence subsequently imposed is hereby reserved. State v. Jackson, 614 So. 2d 783 (La. App. 2d Cir. 1993).
SENTENCE VACATED; REMANDED FOR FURTHER PROCEEDINGS.